Title: To Thomas Jefferson from Jacob Bouldin, 15 July 1802
From: Bouldin, Jacob
To: Jefferson, Thomas


          
            Sir
            City of Baltimore July 15th 1802
          
          May I beg leave to lay before you, the Heads of Some draughts, for your Examination, & Opinion thereon? as I am diffident of my own abilities—and fear to venture them into the world, before they have undergone the scrutiny of a competent Judge. Therefore,—and because I believe the Agricult’ral, & Mechanical Interests; as well, as the Internal & External navigation of the Union, may be benefitted thereby.—I am induced to make this request. Hoping, & believing, that your Excellency will indulge me therein: and likewise with your advice how to act most benefically for the union.
          Should I be so far indulged.—when, & where, will it be most convenient to your Excellency, to examine them? when this shall be the case, I have the presumption be think, you will excuse me for thus impertuning you.
          I am, with the most perfect respect, Sir, your most obedient, and very humble servant
          
            Jacob Bouldin
          
          
            Should your Excellency oblige me with a line upon this Subject, please to inclose, under Cover, “to Mr Jehu Bouldin” Surveyor for this City.  as above
            JB
          
        